                                                                                                                          Case 2:20-cv-01732-APG-DJA Document 7
                                                                                                                                                              6 Filed 10/15/20
                                                                                                                                                                      10/13/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        JPMorgan Chase Bank, N.A.
                                                                                                                      8

                                                                                                                      9
                                                                                                                     10                          UNITED STATES DISTRICT COURT

                                                                                                                     11                                 DISTRICT OF NEVADA

                                                                                                                     12 JORDAN D. ETZIG,                              CASE NO. 2:20-cv-01732-APG-DJA
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                           STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                      EXTEND TIME FOR JPMORGAN
                                                                                                                     14 v.
                                                                                                                                                                      CHASE BANK, N.A. TO RESPOND TO
                                                                                                                     15 JPMORGAN CHASE BANK, N.A.,                    PLAINTIFF’S COMPLAINT

                                                                                                                     16          Defendant.                           (First Request)
                                                                                                                     17

                                                                                                                     18          Defendant JPMorgan Chase Bank, N.A.’s (“Chase”) response to Plaintiff
                                                                                                                     19 Jordan D. Etzig’s complaint currently is due October 13, 2020. Chase has requested,

                                                                                                                     20 and Plaintiff has agreed, that Chase has up to and including November 6, 2020 to

                                                                                                                     21 respond to Plaintiff’s complaint, to provide time for Chase to investigate Plaintiff's

                                                                                                                     22 allegations.

                                                                                                                     23

                                                                                                                     24                              [Continued on following page.]
                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40608898 v1
                                                                                                                          Case 2:20-cv-01732-APG-DJA Document 7
                                                                                                                                                              6 Filed 10/15/20
                                                                                                                                                                      10/13/20 Page 2 of 2



                                                                                                                      1           This is the first request for such an extension, and it is made in good faith and

                                                                                                                      2 not for purposes of delay.

                                                                                                                      3 Dated: October 13, 2020

                                                                                                                      4 BALLARD SPAHR LLP                                MITCHELL D. GLINER, ESQ.
                                                                                                                      5
                                                                                                                        By: /s/ Lindsay Demaree                          By: /s/ Mitchell Gliner
                                                                                                                      6 Joel E. Tasca                                    Mitchell D. Gliner
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 3419
                                                                                                                      7 Lindsay Demaree                                  3017 W. Charleston Blvd., #95
                                                                                                                        Nevada Bar No. 11949                             Las Vegas, NV 89102
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900             (702) 870-8700
                                                                                                                        Las Vegas, Nevada 89135                          mglinger@glinerlaw.com
                                                                                                                      9
                                                                                                                        Attorneys for Defendant
                                                                                                                     10 JPMorgan Chase Bank, N.A.                        Attorneys for Plaintiff
                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                           ORDER
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14                                           IT IS SO ORDERED:
                                                                                                                     15

                                                                                                                     16                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                     17
                                                                                                                                                                                October 15, 2020
                                                                                                                                                                  DATED:
                                                                                                                     18
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40608898 v1                        2
